SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 3, 2011 NEW YORK MORTGAGE TRUST, INC. (Exact name of registrant as specified in its charter) Maryland 001-32216 47-0934168 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 52 Vanderbilt Avenue, Suite 403 New York, New York10017 (Address and zip code of principal executive offices) Registrant’s telephone number, including area code: (212) 792-0107 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. The information contained in this Current Report on Form 8-K (including Exhibit 99.1 attached hereto) is being furnished by New York Mortgage Trust, Inc. (the “Company”) pursuant to Item 7.01 of Form 8-K in satisfaction of the public disclosure requirements of Regulation FD and Item 2.02 of Form 8-K, insofar as they disclose historical information regarding the Company’s results of operations or financial condition for the three and nine months ended September 30, 2011. On November 3, 2011, the Company issued a press release announcing its financial results for the three and nine months ended September 30, 2011.A copy of the press release is furnished herewith as Exhibit 99.1 to this current report on Form 8-K and is incorporated herein by reference. In accordance with General Instructions B.2 and B.6 of Form 8-K, the information included in this Current Report on Form 8-K (including Exhibit 99.1 hereto), shall not be deemed “filed” for the purposes of Section 18 of the Securities Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any filing made by the Company under the Exchange Act or Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. Item 7.01.Regulation FD Disclosure. The disclosure contained in Item 2.02 is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits.The following exhibit is being furnished herewith this Current Report on Form 8-K. Press Release dated November 3, 2011. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NEW YORK MORTGAGE TRUST, INC. (Registrant) Date:November 3, 2011 By: /s/Steven R. Mumma Steven R. Mumma Chief Executive Officer 3 EXHIBIT INDEX Exhibit
